UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 98-2752



LEON HILTON GILLIS,

                                              Plaintiff - Appellant,

          versus


BUD WALSH, NRV Fairgrounds; DWIGHT FRALIN,
Dublin Lions Club; WILLARD AKERS, Dublin Lions
Club,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Western Dis-
trict of Virginia, at Roanoke. Jackson L. Kiser, Senior District
Judge. (CA-98-556-R)


Submitted:   February 11, 1999         Decided:     February 23, 1999


Before ERVIN, NIEMEYER, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Leon Hilton Gillis, Appellant Pro Se. Lori Elizabeth Jones, JOHN-
SON, AYERS & MATTHEWS, Roanoke, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Leon Gillis appeals the district court’s order dismissing his

civil suit for lack of jurisdiction.   We have reviewed the record

and the district court’s opinion and find no reversible error.

Accordingly, we affirm on the reasoning of the district court. See

Gillis v. Walsh, No. CA-98-556-R (W.D. Va. Nov. 25, 1998).      We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                          AFFIRMED




                                2